Exhibit 10.13

THE UNISYS CORPORATION

2003 LONG-TERM INCENTIVE AND EQUITY COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)

SECTION 1. PURPOSE; DEFINITIONS

The purpose of the Plan is to support the Company’s ongoing efforts to attract,
retain and develop exceptional talent and enable the Company to provide
incentives directly linked to the Company’s short and long-term objectives and
to increases in shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

a. “AFFILIATE” means an entity which is not a Subsidiary, but in which the
Company has an equity interest.

b. “ANNUAL INCENTIVE AWARD” means an Incentive Award made pursuant to Section 10
with a Performance Cycle of one year or less.

c. “AWARDS” mean grants under the Plan of Incentive Awards, Stock Options, Stock
Appreciation Rights, Restricted Share or Other Stock-Based Awards.

d. “BENEFICIARY” means the individual, trust or estate who or which by
designation of the participant or operation of law succeeds to the rights and
obligations of the Participant under the Plan and Award agreement upon the
participant’s death.

e. “BOARD” means the Board of Directors of the Company.

f. “CODE” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

g. “COMMISSION” means the Securities and Exchange Commission or any successor
agency.

h. “COMMITTEE” means the Corporate Governance and Compensation Committee of the
Board or a subcommittee thereof, any successor thereto or such other committee
or subcommittee as may be designated by the Board to administer the Plan.

i. “COMMON STOCK” or “STOCK” means the common stock of the Company, par value
$0.01 per share.

j. “COMPANY” means Unisys Corporation or any successor thereto.

k. “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

1



--------------------------------------------------------------------------------

l. “FAIR MARKET VALUE” means, on any date, the average of the high and the low
sales price of a share of Stock as reported on the New York Stock Exchange for
that day, but not later than the earlier of the official close of the New York
Stock Exchange or 4:00 p.m. US Eastern Standard Time or Eastern Daylight Time,
as the case may be.

m. “INCENTIVE AWARD” means any Award made pursuant to Section 10 that is either
an Annual Incentive Award or a Long-Term Incentive Award.

n. “INCENTIVE STOCK OPTION” means any Stock Option that complies with section
422 of the Code.

o. “LONG-TERM INCENTIVE AWARD” means an Incentive Award made pursuant to
Section 10 with a Performance Cycle of more than one year.

p. “NONQUALIFIED STOCK OPTION” means any Stock Option that is not an Incentive
Stock Option.

q. “NORMAL RETIREMENT DATE” means the date on which the participant is eligible
to retire with unreduced benefits under a defined benefit pension plan or
arrangement of the Company or one of its Subsidiaries or Affiliates or, in the
event that the participant is not a member of such a plan or arrangement, the
date on which the participant attains age 65.

r. “OTHER STOCK-BASED AWARD” means an Award made pursuant to Section 9.

s. “PARTICIPANT” shall mean an eligible employee or non-employee director who
has been selected to receive an Award under the Plan in accordance with
Section 3.

t. “PERFORMANCE CYCLE” means the period selected by the Committee during which
the performance of the Company or any Subsidiary, Affiliate or unit thereof or
any individual is measured for the purpose of determining the extent to which an
Award subject to Performance Goals has been earned.

u. “PERFORMANCE GOALS” mean the objectives for the Company or any Subsidiary,
Affiliate or any unit, division or geographic region thereof or any individual
that may be established by the Committee for a Performance Cycle with respect to
any performance-based Awards made under the Plan. The Performance Goals for
Awards that are intended to constitute “performance-based” compensation within
the meaning of section 162(m) of the Code will be based on one or more of the
following criteria: earnings per share, total shareholder return, operating
income, net income, cash flow, free cash flow, return on equity, return on
capital, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), stock price, debt-to-capital ratio, stockholders’ equity per share,
operating income as a percent of revenue, gross profit expense, selling, general
and administrative expenses as a percent of revenue, operating cash flow,
operating margin, orders, revenue, and customer value.

 

2



--------------------------------------------------------------------------------

v. “PLAN” means The Unisys Corporation 2003 Long-Term Incentive and Equity
Compensation Plan, as set forth herein and as may be amended from time to time.

w. “RESTRICTED PERIOD” means the period during which an Award may not be sold,
assigned, transferred, pledged or otherwise encumbered.

x. “RESTRICTED SHARE” means an Award of shares of Stock pursuant to Section 8.

y. “SPREAD VALUE” means, with respect to a share of Stock subject to an Award,
an amount equal to the excess of the Fair Market Value, on the date such value
is determined, over the Award’s exercise or grant price, if any.

z. “STOCK APPRECIATION RIGHT” or “SAR” means a right granted pursuant to
Section 7.

aa. “STOCK OPTION” means an option granted pursuant to Section 6.

bb. “SUBSIDIARY” shall have the meaning set forth in Section 425(f) of the Code.

cc. “TERMINATION OF EMPLOYMENT” means the voluntary or involuntary termination
of a Participant’s employment with the Company or a Subsidiary or Affiliate for
any reason, including death, disability, retirement or as a result of the
divestiture of the Participant’s employer or any similar transaction in which
the Participant’s employer ceases to be the Company or one of its Subsidiaries
or Affiliates. The Committee, in its sole discretion, shall determine whether a
Termination of Employment is a result of disability, and shall determine whether
military or other government or eleemosynary service constitutes a Termination
of Employment. To the extent necessary, “Termination of Employment” will be
limited to those circumstances that constitute a “separation from service”
within the meaning of Section 409A of the Code.

In addition, the terms “Business Combination,” “Change in Control,” “Change in
Control Price,” “Incumbent Board,” “Outstanding Stock,” “Outstanding Voting
Securities” and “Person” have the meanings set forth in Section 11.

SECTION 2. ADMINISTRATION

The Plan will be administered by the Committee, which will have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan, as it may deem appropriate. The Committee will have the authority to adopt
such modifications, procedures and subplans, consistent with the objectives of
the Plan, as may be necessary or desirable to comply with the laws, regulations,
practices and tax and accounting principles of the countries in which the
Company or a Subsidiary or Affiliate may operate and/or to assure the economic
viability of Awards made to individuals employed in such countries.

 

3



--------------------------------------------------------------------------------

Subject to the terms of the Plan, the Committee will have the authority to
determine those individuals eligible to receive Awards and the amount, type and
terms of each Award and to establish and administer any Performance Goals
applicable to such Awards, but, at the discretion of the Board, these
determinations may be made subject to ratification by the Board.

The Committee may delegate its authority and power under the Plan in whole or in
part to a subcommittee consisting of two or more non-employee directors who are
“outside directors” within the meaning of section 162(m) of the Code. The
Committee may similarly delegate its authority or power under the Plan to one or
more officers of the Company, subject to guidelines prescribed by the Committee,
with respect to participants who are not subject to Section 16 of the Exchange
Act and who are not “covered employees” within the meaning of section 162(m) of
the Code.

Any determination made by the Committee or pursuant to delegated authority in
accordance with the provisions of the Plan with respect to any Award will be
made in the sole discretion of the Committee or such delegate, and all decisions
made by the Committee or any appropriately designated officer pursuant to the
provisions of the Plan will be final and binding on all persons, including the
Company and Plan participants, but subject to ratification by the Board if the
Board so provides.

SECTION 3. ELIGIBLE PARTICIPANTS

Participants in the Plan shall be such employees of the Company and its
Subsidiaries or Affiliates, including elected officers, and non-employee
directors of the Company, that are selected by the Committee, in its sole
discretion, from time to time to receive an Award under the Plan. The Plan is
discretionary in nature, and the grant of Awards by the Committee is voluntary
and occasional. The Committee’s selection of an eligible employee to receive an
Award in any year or at any time shall not require the Committee to select such
employee to receive an Award in any other year or at any other time. The
selection of an employee to receive one type of Award under the Plan does not
require the Committee to select such employee to receive any other type of Award
under the Plan. The Committee shall consider such factors as it deems pertinent
in selecting Participants and in determining the type and amount of their
respective Awards.

SECTION 4. STOCK SUBJECT TO PLAN

The number of shares of Stock authorized for issuance under the Plan will be
20.0 million shares. Any or all of the authorized shares may be issued pursuant
to the exercise of Stock Options awarded under the Plan, but no more than a
total of 10.0 million shares may be issued with respect to Awards other than
Stock Options. If any Award is exercised, cashed out or terminates or expires
without a payment being made to the Participant in the form of Stock, the shares
subject to such Award, if any, will again be available for issuance in
connection with Awards under the Plan. Any shares of Stock that are used by a
Participant as full or partial payment of withholding or other taxes or as
payment for the exercise or conversion price of an Award will be available for
issuance in connection with Awards under the Plan.

 

4



--------------------------------------------------------------------------------

In the event of any merger, reorganization, consolidation, recapitalization,
share exchange, stock dividend, stock split, reverse stock split, split-up,
spin-off, issuance of rights or warrants or other change in corporate structure
affecting the Stock after adoption of the Plan by the Board, the Board is
authorized to make substitutions or adjustments in the aggregate number and kind
of shares reserved for issuance under the Plan, in the number, kind and price of
shares subject to outstanding Awards and in the Award limits set forth in
Sections 4 and 5, provided, however, that any such substitutions or adjustments
will be, to the extent deemed appropriate by the Board, consistent with the
treatment of shares of Stock not subject to the Plan, and that the number of
shares subject to any Award will always be a whole number.

SECTION 5. AWARDS — GENERAL TERMS AND LIMITATIONS

(a) AWARDS GRANTED AT FAIR MARKET VALUE. The exercise price of a Stock Option
and the grant price of an SAR may not be less than 100% of the Fair Market Value
on the date of grant. In addition, to the extent that the value of an Other
Stock-Based Award is based on Spread Value, the grant price for the Other
Stock-Based Award may not be less than 100% of the Fair Market Value on the date
of grant. Notwithstanding the foregoing, in connection with any reorganization,
merger, consolidation or similar transaction in which the Company or any
Subsidiary or Affiliate of the Company is a surviving corporation, the Committee
may grant Stock Options, SARs or Other Stock-Based Awards in substitution for
similar awards granted under a plan of another party to the transaction and may
adjust Awards under this Plan, and in such a case the exercise price or grant
price of the substituted Stock Options, SARs or Other Stock-Based Awards granted
by the Company may equal or exceed 100% of the Fair Market Value on the date of
grant reduced by any unrealized gain existing as of the date of the transaction
in the option, stock appreciation right or other award being replaced; provided,
however, that the exercise price, grant price or other adjustment does not
exceed the price or adjustment permitted for the grant not to be considered a
new grant in accordance with regulations under Section 409A of the Code and
Section 424 of the Code for an Incentive Stock Option.

(b) ANNUAL AWARD LIMITATION. The total number of shares of Restricted Stock and
other shares of Stock subject to or underlying Stock Options, SARs and Other
Stock-Based Awards awarded to any Participant during any year may not exceed
(i) two million shares, multiplied by (ii) the number of calendar years during
which the Participant was eligible to participate in the Plan in accordance with
Section 3 above, and reduced by (iii) the number of shares with respect to which
the participant has received awards of Restricted Stock, Stock Options, SARs
and/or Other Stock-Based Awards under the Plan. An Annual Incentive Award paid
to a participant with respect to any Performance Cycle may not exceed
$5,000,000. A Long-Term Incentive Award paid to a participant with respect to
any Performance Cycle may not exceed $3,000,000 times the number of years in the
Performance Cycle.

 

5



--------------------------------------------------------------------------------

(c) PERFORMANCE-BASED AWARDS. Any Awards granted pursuant to the Plan may, at
the discretion of the Committee, be in the form of performance-based Awards
through the application of Performance Goals over a specified Performance Cycle.

(d) MINIMUM VESTING PERIODS. Except in the case of a new-hire Award or under
such other circumstances deemed appropriate by the Committee, no Stock Option,
Stock Appreciation Right, Restricted Share or Other Stock-Based Award may be
granted with a vesting period of less than one year.

SECTION 6. STOCK OPTIONS

(a) STOCK OPTION AWARDS. A Stock Option represents the right to purchase a share
of Stock at a predetermined exercise price. Stock Options granted under the Plan
will be in the form of Incentive Stock Options or Nonqualified Stock Options.
The terms and conditions of each Stock Option Award, including the Stock Option
term, exercise price, applicable vesting periods and any other
restrictions/conditions on exercise, will be determined in the sole discretion
of the Committee and will be set forth in an Award agreement.

(b) DURATION OF STOCK OPTIONS. Stock Options will terminate after the first to
occur of the following:

 

(1) Expiration of the Stock Option as provided in the applicable Award
agreement;

(2) Termination of the Stock Option Award, as provided in Section 6(d),
following the participant’s Termination of Employment;

(3) In the case of an Incentive Stock Option, ten years from the date of grant.

(c) ACCELERATION/EXTENSION OF EXERCISE TIME. The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated) to
permit purchase of shares under any Stock Option prior to the time such Option
would otherwise vest under the terms of the applicable Award agreement. In
addition, the Committee, in its sole discretion, shall have the right (but shall
not in any case be obligated) to permit any Stock Option granted under the Plan
to be exercised after its termination date described in Section 6(d), but in no
event later than the last day of the term of the Stock Option as set forth in
the applicable Award agreement.

(d) EXERCISE OF STOCK OPTIONS UPON TERMINATION OF EMPLOYMENT. Except as
otherwise provided in this Section 6(d) or in Section 6(c), or as otherwise
expressly provided in a Participant’s Award agreement as authorized by the
Committee, the right of the Participant to exercise Stock Options shall
terminate upon the Participant’s Termination of Employment, regardless of
whether or not the Stock Options were vested in whole or in part on the date of
Termination of Employment.

 

6



--------------------------------------------------------------------------------

(1) Disability or Normal Retirement. Upon a Participant’s Termination of
Employment by reason of disability or retirement on or after his/her Normal
Retirement Date, a participant may, within five years after the Termination of
Employment, exercise all or a part of his/her Stock Options that were vested
upon such Termination of Employment (or which became vested at a later date
pursuant to Section 6(d)(3) below). In no event, however, may any Stock Option
be exercised later than the last day of the term of the Stock Option as set
forth in the applicable Award agreement.

(2) Death. In the event of the death of a Participant while employed by the
Company or a Subsidiary or Affiliate, or within the additional period of time
from the date of Termination of Employment and prior to the termination of the
Stock Option as permitted under Section 6(d)(1) or Section 6(d)(3)(B), to the
extent that the right to exercise the Stock Option had vested as of the date of
the Participant’s death, the right of the Participant’s Beneficiary to exercise
the vested portion of the Stock Option shall expire on the earliest of (A) five
years from the date of the Participant’s death, (B) five years from the date of
the Participant’s Termination of Employment, (C) the last day of the term of the
Stock Option as set forth in the applicable Award agreement or (D) such other
date set forth in the Award agreement as authorized by the Committee.

(3) Termination of Employment at Age 55 with Five Years of Service.
Notwithstanding anything in this Section 6 to the contrary, if Termination of
Employment occurs after the participant has attained age 55 and completed five
years of service with the Company and/or its Subsidiaries or Affiliates, (A) the
participant shall continue to vest in each of his/her Stock Options in
accordance with the vesting schedules set forth in the applicable Award
agreements, and (B) the participant may exercise his/her Stock Options, to the
extent that the Stock Options have vested as of the Termination of Employment or
thereafter in accordance with Section 6(d)(3)(A), for a period of five years
from the date of the participant’s Termination of Employment. In no event,
however, may any Stock Option be exercised later than the last day of the term
of the Stock Option as set forth in the applicable Award agreement.

(e) EXERCISE PROCEDURES. Subject to the applicable Award agreement, Stock
Options may be exercised, in whole or in part, by giving written notice of
exercise to the Company or its designee specifying the number of shares to be
purchased. This notice must be accompanied by payment in full of the exercise
price by certified or bank check or such other instrument as the Company or its
designee may accept. If authorized by the Committee, payment in full or in part
may also be made (1) in the form of Stock already owned by the Participant
valued at the Fair Market Value on the date the Stock Option is exercised,
provided, however, that this Stock may not have been acquired within the
preceding six months upon the exercise of a Stock Option or received in
connection with an Award granted under the Plan or any other plan maintained at
any time by the Company or any Subsidiary or an Affiliate, or (2) through a
cashless exercise program authorized by the Company.

(f) INCENTIVE STOCK OPTIONS. Except as otherwise expressly provided in the Plan,
the Committee may designate, at the time of grant, that the Stock Option is an
Incentive

 

7



--------------------------------------------------------------------------------

Stock Option under Section 422 of the Code. Whenever possible, each provision of
the Plan and applicable Award agreement shall be interpreted in such a manner as
to entitle the Stock Option to the tax treatment afforded by Section 422 of the
Code. If any provision of the Plan or any Option designated by the Committee as
an Incentive Stock Option shall be held not to comply with requirements
necessary to entitle such Option to such tax treatment, then (1) such provision
shall be deemed to have contained from the outset such language as shall be
necessary to entitle the Option to the tax treatment afforded under Section 422
of the Code, and (2) all other provisions of the Plan and the Award Agreement
shall remain in full force and effect. If any agreement covering a Stock Option
designated by the Committee to be an Incentive Stock Option under this Plan
shall not explicitly include any terms required to entitle such Incentive Stock
Option to the tax treatment afforded by Section 422 of the Code, all such terms
shall be deemed implicit in the designation of such Option and the Option shall
be deemed to have been granted subject to all such terms.

SECTION 7. STOCK APPRECIATION RIGHTS

(a) STOCK APPRECIATION RIGHTS AWARDS. A SAR represents the right to receive a
payment, in cash, shares of Stock or both (as determined by the Committee),
equal to the Spread Value on the date the SAR is exercised. The grant price of a
SAR and all other applicable terms and conditions will be established by the
Committee in its sole discretion and will be set forth in the applicable Award
agreement. Subject to the terms of the applicable Award agreement, a SAR will be
exercisable, in whole or in part, by giving written notice of exercise to the
Company.

SECTION 8. RESTRICTED STOCK

(a) RESTRICTED SHARE AWARDS. The Committee may grant to any Participant an Award
of shares of Common Stock in such quantity, and on such terms, conditions and
restrictions (whether based on Performance Goals, periods of service or
otherwise) as the Committee shall establish in its sole discretion. The terms of
any Restricted Share Award granted under this Plan shall be set forth in an
Award agreement.

(1) Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, Unisys shall register in the
books of the Company, shares of Common Stock, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to Unisys as of the Date of
Grant if an Award agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. At the discretion of the Company, the shares will be registered on
behalf of the Participant in book entry form or will be registered in the name
of the Participant with a stock certificate, appropriately legended to reference
the applicable restrictions, duly issued. All shares of Common Stock covered by
Awards under this Section 8 shall be subject to the restrictions, terms and
conditions contained in the Award agreement.

 

8



--------------------------------------------------------------------------------

(2) Stockholder Rights. Beginning on the date of grant of the Restricted Share
Award and subject to execution of the Award Agreement provided for in
Section 8(a)(1), the Participant will become a stockholder of Unisys with
respect to all shares represented under the Award agreement and shall have all
of the rights of a stockholder, including, but not limited to, the right to vote
such shares and the right to receive any dividends (or dividend equivalents)
paid on such shares; provided, however, that any shares of Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as such Restricted Shares and shall be represented by book entry
and held as prescribed in Section 8.

(3) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under sections 671 through 677 of the Code), pledged or
sold prior to the lapse of the restrictions applicable to the shares.

(4) Delivery of Shares Upon Vesting. Upon the expiration or earlier termination
of the forfeiture period without forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 8(b)(2), the restrictions applicable
to the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s Beneficiary, a stock certificate for
the appropriate number of shares of Common Stock, free of all such restrictions,
except for any restrictions that may be imposed by law, unless the Company has
made arrangements to have shares of Common Stock held at a bank or other
appropriate institution in non-certified form. The appropriate number of shares
shall equal the number of Restricted Shares with respect to which the
restrictions have lapsed, less the number of shares of Common Stock, rounded up
for any fraction to the next whole number, whose Fair Market Value as of the
date on which the restrictions lapse is equal to such amount as is determined by
Unisys to be sufficient to satisfy applicable federal, state or local
withholding tax requirements. Unisys shall remit in a timely manner to the
appropriate taxing authorities the amount so withheld with any partial share
excess applied to federal withholding. Although the stock certificate delivered
to the Participant or the Participant’s beneficiary will be for a net number of
shares, the Participant or the Participant’s beneficiary shall be considered,
for tax purposes, to have received a number of shares of Common Stock equal to
the full number of Restricted Shares with respect to which the restrictions have
lapsed.

(b) TERMS OF RESTRICTED SHARES.

(1) Forfeiture of Restricted Shares. Subject to Section 8(b)(2) and Section 11,
all of the Restricted Shares with respect to a Restricted Share Award shall be
forfeited and returned to Unisys and all rights of the Participant with respect
to such Restricted Shares shall terminate unless the Participant continues in
the service of the Company or a Subsidiary or an Affiliate as an employee until
the expiration of the forfeiture period and satisfies any other conditions set
forth in the Award agreement.

 

9



--------------------------------------------------------------------------------

(2) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 8 to the contrary, the Committee may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Award agreement
under certain circumstances (including the death, disability or retirement of
the Participant or a material change in circumstances arising after the date of
an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.

SECTION 9. OTHER STOCK-BASED AWARDS

(a) OTHER STOCK-BASED AWARDS. The Committee may grant Awards, other than Stock
Options, SARs or Restricted Shares, that are denominated in, valued in whole or
in part by reference to, or otherwise based on or related to, Stock. The
purchase, exercise, exchange or conversion of Other Stock-Based Awards granted
under this Section 9 and all other terms and conditions applicable to the Awards
will be determined by the Committee in its sole discretion and will be set forth
in an applicable Award agreement.

SECTION 10. INCENTIVE AWARDS

(a) INCENTIVE AWARDS. Incentive Awards are performance-based Awards that are
expressed in U.S. currency, but that may be payable in the form of cash, Stock
or a combination of both. Incentive Awards may be either Annual Incentive Awards
or Long-Term Incentive Awards. The target amount of the Award, the Performance
Goals and applicable Performance Cycle, the form of payment and other terms and
conditions applicable to an Incentive Award will be determined in the sole
discretion of the Committee and will be set forth in an Award agreement. In the
discretion of the Committee, the Incentive Award may be designated as a
performance-based award intended to qualify as “performance-based compensation”
within the meaning of Code Section 162(m).

SECTION. 11 CHANGE IN CONTROL PROVISIONS

(a) IMPACT OF EVENT. Notwithstanding any other provision of the Plan to the
contrary, and except to the extent expressly provided otherwise in an Award
agreement, in the event of a Change in Control:

(1) Stock Options. All Stock Options outstanding as of the date the Change in
Control occurs will become fully vested and will be exercisable in accordance
with procedures established by the Committee. In addition, a Participant who is
an elected officer of the Company will be permitted to surrender for
cancellation within 60 days after the Change in Control any Stock Option or
portion of a Stock Option to the extent not exercised and to receive a cash
payment in an amount equal to the excess, if any, of (A) the Change in Control
Price, over (B) the exercise price of the Stock Option. The provisions of this

 

10



--------------------------------------------------------------------------------

Section 11(a)(1) will not be applicable to any Stock Options granted to a
Participant if the Change in Control results from the Participant’s beneficial
ownership (within the meaning of Rule 13d(3) under the Exchange Act) of Stock or
Voting Securities.

(2) Stock Appreciation Rights. All SARs outstanding as of the date the Change in
Control occurs will become fully vested and will be exercisable in accordance
with procedures established by the Committee. The provisions of this
Section 11(a)(2) will not be applicable to any SARs granted to a Participant if
the Change in Control results from the Participant’s beneficial ownership
(within the meaning of Rule 13d(3) under the Exchange Act) of Stock or Voting
Securities.

(3) Restricted Shares. The restrictions and other conditions applicable to any
Restricted Shares held by the Participant will lapse and Restricted Shares will
become fully vested.

(4) Incentive Awards. Any Incentive Awards relating to Performance Cycles before
the Performance Cycle in which the Change in Control occurs that have been
earned but not paid will become immediately payable in cash upon the Change in
Control. In addition, each Participant who has been awarded an Incentive Award
for a Performance Cycle that has not been completed will be deemed to have
earned a pro-rata Incentive Award determined by multiplying the Participant’s
target award opportunity for the Performance Cycle by a fraction, the numerator
of which is the number of whole months that have elapsed since the beginning of
such Performance Cycle to the date on which the Change in Control occurs and the
denominator of which is the total number of months in such Performance Cycle.
Such pro-rata amount will be payable immediately upon the Change in Control in
cash. Notwithstanding the foregoing, if the Committee in its sole discretion
determines that any Incentive Award would be considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, and if the Change
in Control would not be considered a “change in control” for purposes of
Section 409A of the Code, then a Participant’s entitlement to payment with
respect to the Incentive Award will be determined as described above in this
Section 11(a)(4), but payment with respect to such Incentive Award will be made
on the earlier of (A) the date originally scheduled for payment or (B) for a
Participant who is a “specified employee” within the meaning of Section 409A of
the Code and as designated by the Committee, the first day of the seventh month
following the date of the Participant’s Termination of Employment, or, for any
other Participant, the Participant’s Termination of Employment. To the extent a
Participant remains in the employment of the Company or its Subsidiaries or
Affiliates after a Change in Control and through the end of any Performance
Cycle with respect to which payment had been accelerated pursuant to the
preceding provisions of this Section 11(a)(4), and to the extent that the
attainment of Performance Goals or other performance measurements through the
end of the Performance Cycle would have resulted in the Participant’s receiving
an amount in excess of the amount paid as a result of the Change in Control, the
Participant will be entitled to receive an amount equal to that excess on the
date originally scheduled for payment of the Award.

(5) Other Stock-Based Awards. Other Stock-Based Awards that vest solely on the
basis of the passage of time will be treated in connection with a Change in
Control in the same

 

11



--------------------------------------------------------------------------------

manner as are Awards of Restricted Shares, as described in Section 11(a)(3)
above. Other Stock-Based Awards that vest on the basis of the satisfaction of
performance criteria will be treated in connection with a Change in Control in
the same manner as are Incentive Awards, as described in Section 11(a)(4) above.
Notwithstanding the foregoing, if the Committee in its sole discretion
determines that any Other Stock-Based Award would be considered nonqualified
deferred compensation within the meaning of Section 409A of the Code, and if the
Change in Control would not be considered a “change in control” for purposes of
Section 409A of the Code, then a Participant’s entitlement to payment with
respect to the Other Stock-Based Award will be determined as described above in
this Section 11(a)(5), but payment with respect to such Other Stock-Based Award
will be made on the earlier of (A) the date originally scheduled for payment or
(B) for a Participant who is a “specified employee” within the meaning of
Section 409A of the Code and as designated by the Committee, the first day of
the seventh month following the date of the Participant’s Termination of
Employment, or, for any other Participant, the Participant’s Termination of
Employment.

(b) DEFINITION OF CHANGE IN CONTROL. A “Change in Control” means any of the
following events:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of Stock (the
“Outstanding Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), provided, however, that the
following acquisitions will not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction described in
clauses (A), (B) and (C) of paragraph (3) of this Section 11(b); or

(2) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual’s becoming a director after
the effective date of the Plan whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered as though
the individual were a member of the Incumbent Board, but excluding, for this
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the

 

12



--------------------------------------------------------------------------------

individuals and entities who were the beneficial owners, respectively, of the
Outstanding Stock and Outstanding Voting Securities immediately before the
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of the transaction owns the Company or all or
substantially all of the assets of the Company either directly or indirectly
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Stock and Outstanding Voting Securities, as the case may be, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
corporation resulting from the Business Combination) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from the Business Combination or the
combined voting power of the then outstanding voting securities of the
corporation except to the extent that the Person owned 20% or more of the
Outstanding Stock or Outstanding Securities before the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for the Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(c) DEFINITION OF CHANGE IN CONTROL PRICE. “Change in Control Price” means the
greater of (1) the highest Fair Market Value of a share of Stock during the
60-day period ending on the date of the Change in Control, and (2) the highest
price per share of Stock paid to holders of Stock in any transaction (or series
of transactions) constituting or resulting from the Change in Control, provided,
however, that, in the case of Incentive Stock Options, unless the Committee
otherwise provides, such price will be based only on transactions occurring on
the date on which the Incentive Stock Options are cashed out.

SECTION 12. PLAN AMENDMENT AND TERMINATION

The Board may amend, suspend or terminate the Plan at any time, provided that no
such amendment will be made without stockholder approval if such approval is
required under applicable law, or if such amendment would increase the total
number of shares of Stock that may be distributed under the Plan. Except as
otherwise provided under Section 4, Stock Options may not be repriced (whether
through modification of the exercise price of the Stock Option after the date of
grant or through an option exchange program) without the approval of the
Company’s stockholders.

 

13



--------------------------------------------------------------------------------

Except as set forth in any Award agreement, no amendment or termination of the
Plan may materially and adversely affect any outstanding Award under the Plan
without the Award recipient’s consent.

SECTION 13. PAYMENTS AND PAYMENT DEFERRALS

Payment of Awards may be in the form of cash, Stock, other Awards or
combinations thereof as the Committee may determine, and with such restrictions
as it may impose. The Committee, either at the time of grant or by subsequent
amendment, may require or permit deferral of the payment of Awards under such
rules and procedures as it may establish. It also may provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferred amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in Stock equivalents. Notwithstanding the
foregoing, no action will be taken or authorized pursuant to this Section 13 to
the extent that it would violate the requirements of Section 409A of the Code or
cause any Stock Option or SAR to be considered to provide for the deferral of
compensation within the meaning of Section 409A of the Code.

SECTION 14. DIVIDENDS AND DIVIDEND EQUIVALENTS

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents. Such dividends or dividend equivalents may be paid
currently or may be credited to a participant’s Plan account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
shares of Stock or Stock equivalents to the extent permitted by applicable law.
The granting of rights to dividends or dividend equivalents in connection with
the Award of a Stock Option or a SAR shall not be directly or indirectly
contingent on the exercise of the Stock Option or SAR to the extent such rights
would be considered to offset the exercise price of the Stock Option or increase
the amount payable under the SAR under Section 409A of the Code. Any other grant
of dividends or dividend equivalents to the extent the grant is made to a
Participant who is or could be subject to Section 409A of the Code shall be made
on such terms either that shall comply with the requirements of Section 409A of
the Code or that are not subject to Section 409A of the Code.

SECTION 15. TRANSFERABILITY

Except to the extent permitted by the Award agreement, either initially or by
subsequent amendment, Awards will not be transferable or assignable other than
by will or the laws of descent and distribution, and will be exercisable during
the lifetime of the recipient only by the recipient.

SECTION 16. AWARD AGREEMENTS

Each Award under the Plan will be evidenced by a written agreement (which need
not be signed by the recipient unless otherwise specified by the Committee or
otherwise

 

14



--------------------------------------------------------------------------------

provided under the Plan) that sets forth the terms, conditions and limitations
for each Award. Such terms may include, but are not limited to, the term of the
Award, vesting and forfeiture provisions, and the provisions applicable in the
event the recipient’s employment terminates. The Committee may amend an Award
agreement, provided that no such amendment may materially and adversely affect
an outstanding Award without the Award recipient’s consent.

SECTION 17. UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; however, unless the Committee otherwise
determines, the structure of such trusts or other arrangements must be
consistent with the “unfunded” status of the Plan.

SECTION 18. GENERAL PROVISIONS

(a) The Committee may require each person acquiring shares of Stock pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan will be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal, state or foreign securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(b) Nothing contained in this Plan will prevent the Company or a Subsidiary or
Affiliate from adopting other or additional benefit arrangements for its
employees or directors.

(c) The adoption of the Plan will not confer upon any employee any right to
continued employment nor will it interfere in any way with the right of the
Company or a Subsidiary or Affiliate to terminate the employment of any employee
at any time. To the extent that an employee of a Subsidiary or Affiliate
receives an Award under the Plan, that Award can in no event be understood or
interpreted to mean that the Company is the employee’s employer or that the
employee has an employment relationship with the Company.

(d) Except as otherwise provided under Section 8(a)(4), no later than the date
as of which an amount first becomes includible in the gross income of the
Participant for Federal, state, local, or foreign income or social security tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any Federal, state, local or foreign

 

15



--------------------------------------------------------------------------------

taxes of any kind required by law to be withheld with respect to such amount.
Unless otherwise determined by the Committee, withholding obligations arising
from an Award may be settled with Stock, including Stock that is part of, or is
received upon exercise or conversion of, the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan will be
conditional on such payment or arrangements, and the Company and its
Subsidiaries or Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Participant. The
Committee may establish such procedures as it deems appropriate, including the
making of irrevocable elections, for the settling of withholding obligations
with Stock.

(e) On receipt of written notice of exercise, the Committee may elect to cash
out all or a portion of the shares of Stock for which a Stock Option is being
exercised by paying the Participant an amount, in cash or Stock, equal to the
Spread Value of such shares on the date such notice of exercise is received.

(f) The Plan and all Awards made and actions taken thereunder will be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

(g) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability will not affect the remaining parts of the Plan,
and the Plan will be enforced and construed as if such provision had not been
included.

(h) Any reference in the Plan to a provision of the Code, the Exchange Act or
other law may be interpreted by the Committee, in its discretion, to encompass
any successor provision of the law.

(i) If approved by stockholders of the Company, the Plan will be effective as of
April 24, 2003. The Plan as amended and restated herein is effective January 1,
2009.

 

16